The facts set forth in the petition and reply, which are evidenced by the annexed exhibits relating to the public records, are admitted by the respondents. They establish the ineligibility of respondent Mazzotti for the reason that he was not a village property owner of record at the time of the election. (Village Law, § 42; Matter of Mapes v. Swezey, 278 App. Div. 959.) The vacancy arising from Mazzotti’s ineligibility made petitioner the incumbent as a .holdover, there being no other, until a duly qualified successor is chosen and assumes office. (People ex rel. Stalter v. Lynch, 219 App. Div. 1, 5, affd. 245 N. Y. 534.) Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.